               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA by             CIVIL ACTION
Attorney General JOSH SHAPIRO,
               Plaintiff,

          v.
                                            NO.   14-7139
THINK FINANCE, INC., TC LOAN
SERVICE, LLC, TAILWIND
MARKETING, LLC, TC DECISION
SCIENCES, LLC, FINANCIAL U,
LLC, KENNETH E. REES, VICTORY
PARK CAPITAL ADVISORS, LLC,
VICTORY MANAGEMENT, LLC, GPL
SERVICING, LTD., GPL SERVICING
AGENT, LLC, GPL SERVICING
TRUST, GPL SERVICING TRUST II,
VPC/TF TRUST I, VICTORY PARK
CREDIT OPPORTUNITIES MASTER
FUND, LTD., and NATIONAL CREDIT
ADJUSTERS, LLC,
                Defendants.


                                ORDER



     AND NOW, this       18th           day of November, 2019, upon

consideration of Plaintiff’s Motion for Partial Summary Judgment

(Doc. No. 255), Plaintiff’s Memorandum of Law in Support of

Their Motion for Partial Summary Judgment (Doc. No. 259-2), and

the Responses and Replies thereto; Defendants’ Motions for

Summary Judgment (Doc. Nos. 256 and 257) and the Responses and

Replies thereto; Plaintiff’s Statement of Undisputed Facts (Doc.

No. 262) and the Responses and Replies thereto; and Defendant

NCA’s Statement of Undisputed Material Facts (Doc. No. 256), it
is hereby ORDERED that the Motions are DENIED for the reasons

set forth in the preceding Memorandum Opinion.


                                   BY THE COURT:


                                   s/ J. Curtis Joyner

                                   J. CURTIS JOYNER, J.
